Conviction is for the sale of intoxicating liquor in dry area; punishment, a fine of $100.00 and confinement in the county jail for a period of twenty days.
The record fails to show that notice of appeal was given and entered upon the minutes of the trial court. In the absence of such a showing, this Court is without jurisdiction to hear and determine matters sought to be presented for review. See Long v. State, 3 Texas Crim. App. 321; Lenox v. State,55 Tex. Crim. 259; Roberts v. State, 99 Tex.Crim. Rep.; Article 827, C. C. P.
The attempted appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 326 
                 ON MOTION TO REINSTATE APPEAL.